Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This allowance is in response to the amendment filed on 11/04/2021. 
Claims 17-38 are pending. Claims 1-16 are withdrawn.
The prior rejections are withdrawn in view of applicant’s amendments.

Allowable Subject Matter
Claims 17-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The searched and cited prior art teaches it is well known to retrieve a content item based upon content within an electronic document and then generating additional content, such that the generated additional content is inserted into the content (thus modifying the retrieved content) and the electronic document and the modified content is presented at a user computing device. The independent claims distinguish from the searched and cited prior art by including what is known above and performing the insertion prior to and on a different/separate device than the user computing device and then subsequently (by the user computing device) incorporating the modified content (having the inserted additional content) into the electronic document at the user computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178